Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detail Action 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
The application 16/569,169 is a reissue of 8,564,661 patent, which was filed as the application 11/828,842.
Claims 33-79 are pending.  The amendment filed on 11/23/20, claim 33 was amended, and claims 49-79 were added.
Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 10/29/19 and 11/18/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner to the extend explained in the IDS.
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,190,594 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Oath / Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  It is not sufficient for an oath or declaration to merely state "broader claims", but rather the oath or declaration must identify a specific error to be relied upon.  
As per MPEP 1414 II B:
For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.
As per MPEP 1414 II C:
It is not sufficient for an oath/declaration to merely state “this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure.” Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error. 

Accordingly, Claims 1-35 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.  Specifically, the declaration fails to identify an error in the claims by reference to the specific claim(s) and specific claim language wherein lies the error.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 33, 65, 67 and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,932,923 in view of Elazar US Publicaton 2004/0161133. 
16/569,169
7,932,923 in view of Elazar US Publicaton 2004/0161133

1. A method comprising: 
Detecting an object in a video;
Detecting an object in a video from a single camera;
Detecting a plurality of attributes of the object wherein each attribute represents a corresponding characteristic of the object;
Detecting a plurality of attributes of the object by analyzing the video from said single camera, the plurality of attributes including at least one of a physical attribute and a temporal attribute, each attribute representing a character of the decked objects;
Creating a user rule that defines an event; and Identifying an event of the object by applying the user rule to at least some of the plurality of attributes of the object,
Selecting a new user rule after detecting the plurality of attributes; and after detecting the plurality of attributes and after selecting the new user rule, identifying an event of the object

…. That is not one of the detected attributes of the object by applying the new user rule to the plurality of detected attributes,

Wherein the applying the new user rule to the plurality of detected attributes comprises applying the new user rule to only the plurality of detected attributes; 
Wherein the plurality of attributes of the object that are detected are independent of the identified event such that events may be 

Wherein the step of identifying the event of the object identifies the event of the object without reprocessing the video, and 
Wherein the step of identifying the event of the object identifies the event without reprocessing the video, and 
Wherein the event of the object is not one of the plurality of attributes of the object,
(It is noted that above claim stated that: …that is not one of the detected attributes of the object by applying the new user rule to the plurality of detected attributes…) 

Wherein the event of the object refers to the object engaged in an activity.
Each activity attribute of the object describing a corresponding activity of the object, the plurality of activity attributes including a first activity attribute of the object and a second activity attribute of the object, and the method further comprises identifying the event of the object by applying the user rule to at least the first activity attribute of the object and the second activity attribute of the object. 
Elazar teaches tracking first activity attribute and the second activity of the object and identify event of the object. (see Elazar p0033)
It would have been obvious to an artisan at the time of the invention to include Elazar’s teaching with the method of 7,932,923’s method in order to allow user to identify an event with multiple activities.  


As per claims 65, 67, and 68 they are rejected under the same rational as claim 33. See above.

Claims 65-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 7,932,923 in view of Day et al., “Object Oriented Conceptual Modeling of Video Data” IEEE, 1995, pp. 401-408. The obvious analysis are layout below in view of Elazar US Publicaton 2004/0161133. 
16/569,169
7,932,923 in view of Day et al.
62. Video device comprising: 
9. A video Device comprising:
Means for detecting an object in a video;
Means for detecting an object in a video from a single camera;
Means for detecting a plurality of attributes of the object wherein each attribute represents a corresponding characteristic of the object;
Means for detecting a plurality of attributes of the object by analyzing the video from said single camera, the plurality of attributes including at least a physical attribute and a temporal attribute, each attribute representing a characteristic of the detected object;
A memory storing the plurality of detected attributes; 
A memory storing the plurality of detected attributes; 
Means for creating a user rule that defines an event; and 
means for selecting a new user 
rule after the plurality of detected attributes are stored in memory;  and 

Means for identifying an event of the object by applying a user rule to at least some of the 

for identifying the event independent of when 
the attributes are stored in memory and for identifying the event without reprocessing the video,

Wherein the applying the new user rule to the plurality of detect attributes comprises applying the new user rule to only the plurality of detect attributes, and 
Wherein the plurality of attributes of the object are independent of the event, 
for identifying the event independent of when wherein the event of the object refers to the object engaged in an activity. 

Wherein the means for identifying the event of the object is configurable to not require analysis of all of the plurality of attributes of the object stored in memory, and 
Day discloses a Video Sematic Directed Graph model for the detected spatial and temporal attributes of object.  (Section 2.3 (An Example of VSDG-Based Modeling) at page 404);
The detect spatial and temporal information are stored in memory.  (Section 1 at page 402) 
Day discloses that the spatial and temporal attributes may be selectively combined (as a subset of the detected attributes) to form a user 
It would have been obvious to one skilled in the art at the time of invention to include Day’s method in order have flexible analysis system.


Day discloses a Video Sematic Directed Graph model for the detected spatial and temporal attributes of object.  (Section 2.3 (An Example of VSDG-Based Modeling) at page 404);
The detect spatial and temporal information are stored in memory.  (Section 1 at page 402) 
Day discloses that the spatial and temporal attributes may be selectively combined (as a subset of the detected attributes) to form a user query.  (see Section 3.2.3 (expressing Queries Using predicate Logic) at page 406-407)
Wherein the plurality of attributes comprises activity attributes, each activity attribute of the object describing a corresponding activity of the object, the plurality of activity attributes of the object including a first activity attribute of the object and a second 

It would have been obvious to an artisan at the time of the invention to include Elazar’s teaching with the method of 7,932,923’s 


As per claims 64 and 65are rejected under the same rationale as claim 62. See above.
Claims 71 and 74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,932,923 in view of Day et al., “Object Oriented Conceptual Modeling of Video Data” IEEE, 1995, pp. 401-408. The obvious analysis are layout below in view of Elazar US Publicaton 2004/0161133. 

16/569,169
7,932,923 in view of Day et al.
71. A method of detecting an event from a video, comprising:
1. A method comprising:
Receiving detected attributes of an object, the detected attributes representing attributes of the object previously detected in the video; 
Detecting an object in a video from a single camera;
Detecting plurality of attributes of the object by analyzing the video from said single camera, the plurality of attributes including at least one of a physical attribute and a temporal attribute, each attribute representing a characteristic of the detected object

Selecting a new user rule after detecting the plurality of attributes; and 
Performing an analysis of a combination of at least some of the detected attributes of the object to detect an event of the object that is not one of the detected attributes of the object without reprocessing the video, 
After detecting the plurality of attributes and after selecting the user rule, identifying an event of the object hat is not one of the detected attributes of the object by applying the new user rule to the plurality of detected attributes,

Wherein the applying the new user rule to the plurality of detected attributes comprises applying the new user rule to only the plurality of detected attributes;
Wherein the combination of at least some of the detected attributes of the object is determined by the received event definition, and 
Day discloses the detected spatial and temporal attributes of detected physical objects as independent of the events identified through the queries of the VSDG model.  (Section 2.3 (AN example of VSDG-Based Modeling at page 404)
(section 1, (introduction) at 402)
(Section 3, (A VSDG-Based Object-Oriented Model) at page 404)
Fig. 3 and 4, and Section 3.2.3 Expressing Queries using predicate logic at page 407.

It would have been obvious to one skilled in the art at the time of invention to include Day’s method in order have flexible analysis system.


Wherein the plurality of attributes that are detect are independent of which event is identified, 
Wherein the step of identifying the event of the object identifies the event without reprocessing the video, and 
Wherein the event of the object refers to the object engaged in an activity.
Wherein the plurality of attributes comprises activity attributes of the object, each activity attribute of the object describing a corresponding activity of the object, the 



1. A method comprising:
Analyzing a video to detect an object;

Determining attributes of the detected object, at least some of the attributes of the object being determined by analyzing the video; and 
Detecting an object in a video from a single camera;
Detecting plurality of attributes of the object by analyzing the video from said single camera, the plurality of attributes including at least one of a physical attribute and a temporal attribute, each attribute representing a characteristic of the detected object
Transmitting the attributes of the object for subsequent analysis to a system configured to create a user rule that defines an event and configured to identify an event of the object by applying the user rule to at least some of the attributes of the object,
Selecting a new user rule after detecting the plurality of attributes; and
After detecting the plurality of attributes and after selecting the user rule, identifying an event of the object hat is not one of the detected attributes of the object by applying 

Wherein the applying the new user rule to the plurality of detected attributes comprises applying the new user rule to only the plurality of detected attributes;
Wherein the attributes of the object are sufficient to allow the subsequent analysis to detect an event of the object of the video that is not one of the attributes of the object,
The result of the queries disclosed by Day is an identification of an event of the object, such as the examples of relative position of an object, the speed of an object, a basketball being dunked, a basketball being passed, a person walking, or any other spatio-temporal interaction among objects. 
(see 3.2.3 Expressing Queries Using predicate Logic at pages 406-407)
The user specified queries allow for the retrieval of correspond video clips: (section 4 (conclusion at page 408))
It would have been obvious to one skilled in the art at the time of invention to include Day’s method in order have flexible analysis system.


Wherein the plurality of attributes that are detect are independent of which event is identified, 

Wherein the attributes of the object are sufficient to allow detection of the event of the object without reprocessing the video. 
Wherein the plurality of attributes that are detect are independent of which event is identified, 
Wherein the step of identifying the event of the object identifies the event without reprocessing the video, and 
Wherein the event of the object refers to the object engaged in an activity.
Wherein the plurality of attributes comprises activity attributes of the object, each activity attribute of the object describing a corresponding activity of the object, the plurality of activity attributes including a first activity attribute of the object and a second activity attribute of the object, and the combination of the at least some of the detected attributes of the object include the first activity attribute and the second activity attribute.  
Elazar teaches tracking first activity attribute and the second activity of the object and identify event of the object. (see Elazar p0033)
It would have been obvious to an artisan at the time of the invention to include Elazar’s teaching with the method of 7,932,923’s method in order to allow user to identify an event with multiple activities.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 15 has recited Means for detecting, means for creating, and means for identifying these terms will be interpreted as structure defined in figures 1.  Means for detecting are described in col. 15 lines 8-20; means for creating fig. 23, col. 8, lines 1-25; mean for identifying fig. 23, col. 8, line 40-50.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 33-41, 46-57, 62-64, 65, 67, 68, 70, 71, 73, 74, 77, and 78 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Day et al., “Object Oriented Conceptual Modeling of Video Data” IEEE, 1995, pp. 401-408 in view of Elazar 20040161133 in view of Elazar 20040161133.



16/569,169
Day et al. in view of Elazar 20040161133
33
A method comprising:


Detecting an object in a video;

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Detecting a plurality of attributes of the object wherein each attribute represents a corresponding characteristic of the object;
Day discloses detecting both spatial and temporal attributes of detected physical objects by analyzing the video.
Section 2 Graph Based Conceptual Modeling at page 402)

Section 2.1 (Spatio-Temporal Modeling over a Sequence of Frames at page 402)
Section 2.3 (An Example of VSDG-Based Modeling) at page 404)
Section 3.1 (an object-oriented based user’s defined view) at page 404.
Fig. 4 at page 405;
Section 4 Conclusion at page 408.

Creating a user rule that defines an event; and 
The user specified queries allow for the retrieval of correspond video clips: (section 4 (conclusion at page 408))
Day discloses conceptual queries (“a new user rule”) that selected and performed on the graphical data model. (section 1 (introduction) at page 402)
The result of the queries disclosed by Day is an identification of an event of the object, such as the examples of relative position of an object, the speed of an object, a basket ball being dunked, a basketball being passed, a person 
(see 3.2.3 Expressing Queries Using predicate Logic at pages 406-407)

Identifying an event of the object by applying the user rule to at least some of the plurality of attributes of the object,
The result of the queries disclosed by Day is an identification of an event of the object, such as the examples of relative position of an object, the speed of an object, a basketball being dunked, a basketball being passed, a person walking, or any other spatio-temporal interaction among objects. 
(see 3.2.3 Expressing Queries Using predicate Logic at pages 406-407)
The user specified queries allow for the retrieval of correspond video clips: (section 4 (conclusion at page 408))

Wherein the plurality of attributes of the object that are detected are independent of the identified event such that events may be defined that do not require analysis of all of the plurality of attributes of the object,
Day discloses the detected spatial and temporal attributes of detected physical objects as independent of the events identified through the queries of the VSDG model.  (Section 2.3 (AN example of VSDG-Based Modeling at page 404)
(section 1, (introduction) at 402)

Fig. 3 and 4, and Section 3.2.3 Expressing Queries using predicate logic at page 407.
Day discloses that the spatial and temporal attributes of the detect physical object may be selectively combined (as a subset of the detected attributes) to form a user query, (Section 3.2.3. Expressing Queries Using Predicate Logic at page 406-407)

Wherein the step of identifying the event of the object identifies the event of the object without reprocessing the video,  
Day discloses that the event is identified without reprocessing the video.
(Section 1 ( introduction) at page 402)


Wherein the event of the object is not one of the plurality of attributes of the object; and 
The user specified queries allow for the retrieval of correspond video clips: (section 4 (conclusion at page 408))
Day discloses conceptual queries (“a new user rule”) that selected and performed on the graphical data model. (section 1 (introduction) at page 402)
The result of the queries disclosed by Day-I is an identification of an event of the object, such 
(see 3.2.3 Expressing Queries Using predicate Logic at pages 406-407)
It is noted that Day teaches it is a plurality of attributes that identifies the event and not just one attribute.  

Each activity attribute of the object describing a corresponding activity of the object, the plurality of activity attributes including a first activity attribute of the object and a second activity attribute of the object, and the method further comprises identifying the event of the object by applying the user rule to at least the first activity attribute of the object and the second activity attribute of the object. 
Elazar teaches tracking first activity attribute and the second activity of the object and identify event of the object. (see Elazar p0033)
It would have been obvious to an artisan at the time of the invention to include Elazar’s teaching with the method of 7,932,923’s method in order to allow user to identify an event with multiple activities.  
34
The method of claim 33, wherein the first activity attribute of the object identifies an 


The method of claim 34, wherein the location in the scene of the video is set by a user.
Day teaches identifying attribute in relationship to a location (ie. House) see page 407 second column.
36
The method of claim 33,


Wherein the first activity attribute of the object identifies an action with respect to a first location in a scene of the video and the second of activity attribute of the object identifies an action with respect to a second location in the scene of the video, different from the first location in the scene, and 
Day 3.2.2 Temporal Sequence Specification:
First attribute with respect to a first location: person is walking and sometime later (first location; where there is no second person at side walk); second activity attribute of object to with respect to second location; (passes by someone who is sitting on the sidewalk”)

Wherein the first and second locations in the scene of the video are set by a user. 
Day teaches queries set by a user. (see 3.2.2 Temporal Sequence specification)
37
The method of claim 33, wherein the user rule applied to at least the first activity attribute of the object and the second activity attribute of the object to identify the event of the object comprises at least one conditional Boolean operator that 

38
The method of claim 33, wherein the user rule applied to at least the first activity attribute of the object and the second activity attribute of the object to identify the event of the object comprises at least one conditional Boolean operator that operates to combine the first activity attribute and the second attribute only if a user specified condition is met.
Day teaches queries set by a user. (see 3.2.2 Temporal Sequence specification, And is conditional Boolean operator)
Day 3.2.2 Temporal Sequence Specification:
First attribute with respect to a first location: person is walking and sometime later (first location; where there is no second person at side walk); second activity attribute of object to with respect to second location; (passes by someone who is sitting on the sidewalk”)
39
The method of claim 38, wherein the user specified condition is a condition relative to a spatial distance between locations associated with the first activity attribute and the second activity attribute. 
Day 3.2.2 Temporal Sequence Specification:
First attribute with respect to a first location: person is walking and sometime later (first location; where there is no second person at side walk); second activity attribute of object to with respect to second location; (passes by someone who is sitting on the sidewalk”)
40
The method of claim 38, wherein the user specified condition is a condition relative to a time period between occurrences of 

First attribute with respect to a first location: person is walking and sometime later (first 

The method of claim 38, wherein the user specified condition is an object modifier requiring the first activity attribute and the second activity attribute to represent activates of the same object.
Day 3.2.2 Temporal Sequence Specification:
First attribute with respect to a first location: person is walking and sometime later (first location; where there is no second person at side walk); second activity attribute of object to with respect to second location; (passes by someone who is sitting on the sidewalk”)
46
The method of claim 38, wherein the user specified condition is a condition relative to a detection of a certain number of the first activity attributes.
Day teaches identifying attribute in relationship to a location (ie. House) see page 407 second column, “assume that there is a fixed object on the scene e.g., a house)  Attribute includes distance between the person and the house.
47
The method of claim 38, wherein the user specified condition is a condition relative to a minimum number of attributes of the object specified by the user rule determined to be true.
Day 3.2.2 Temporal Sequence Specification:
First attribute with respect to a first location: person is walking and sometime later (first location; where there is no second person at side walk); second activity attribute of object 

The method of claim 38, wherein the user specified condition is a condition of a temporal sequence of the occurrence of the first activity attribute and the second activity attribute.
Day 3.2.2 Temporal Sequence Specification:
First attribute with respect to a first location: person is walking and sometime later (first location; where there is no second person at side walk); second activity attribute of object to with respect to second location; (passes by someone who is sitting on the sidewalk”)
49
The method of claim 33, wherein selecting the user rule comprises selecting a subset of plurality of attributes for analysis.
Day discloses that the spatial and temporal attributes of detect physical object may be selectively combined (as a subset of the detect attribute) to form a user query Section 3.2.3 Expressing Queries Using Predicate logic at page 406-407.
50
The method claim 33, wherein the plurality of attributes that are detected are defined in a device prior to a selection of a subset of the plurality of attributes.
Day discloses extracting spatial and temporal information of object (a plurality of attributes that are detected) and storing the information in a VSDG model.  The VSDG model can then be queried.  (Section 3.2.3. (Expressing Queries Using predicate Logic) at page 406-407)


The method of claim 33, wherein no analysis is performed on at least some of the detected attributes to detect an event.
Day discloses that the spatial and temporal attributes of the detected physical objects may be selectively combined (as a subset of the detected attributes) to form a user query.  The user query can specify specific objects or persons.  (Section 3.2.3 Expressing Queries Using predicate Logic at page 406-407)
52
The method claim 33, wherein the plurality of attributes comprises plural physical attributes and the method comprises applying the user rule to a plural number of the physical attributes.
Day discloses detection and recognition of physical object and their spatio-temporal relations and generated a VSDG model based on the detected attributes. (see Section 2.3 ( an example of VSDG-based Modeling) at page 404)
(see Sections 3.2 to 3.3)
53
The method of claim 33, wherein the plurality of attributes comprises plural temporal attributes and the method comprises applying the user rule to a plural number of the temporal attributes.
Day discloses detection and recognition of physical object and their spatio-temporal relations and generated a VSDG model based on the detected attributes. (see Section 2.3 ( an 
(see Section 3.2.3 (Expressing Queries Using Predicate Logic) at page 407)
(see Sections 3.2 to 3.3)

The method of claim 33, wherein the method further comprises: storing the detected plurality of attributes in memory; and identifying the event of the object by analyzing only a subset of the plurality of attributes stored in the memory.
Day discloses a Video Sematic Directed Graph model for the detected spatial and temporal attributes of object.  (Section 2.3 (An Example of VSDG-Based Modeling) at page 404);
The detect spatial and temporal information are stored in memory.  (Section 1 at page 402) 
Day discloses that the spatial and temporal attributes may be selectively combined (as a subset of the detected attributes) to form a user query.  (see Section 3.2.3 (expressing Queries Using predicate Logic) at page 406-407)
55
The method of claim 33, wherein the plurality of attributes comprises a physical attribute.  
Day discloses detecting both spatial and temporal attributes of detected physical objects by analyzing the video.
Section 2 Graph Based Conceptual Modeling at page 402)

Section 2.1 (Spatio-Temporal Modeling over a Sequence of Frames at page 402)
Section 2.3 (An Example of VSDG-Based Modeling) at page 404)
Section 3.1 (an object-oriented based user’s defined view) at page 404.
Fig. 4 at page 405;
Section 4 Conclusion at page 408.

The method of claim 33, wherein the plurality of attributes comprises a temporal attribute.
Day discloses detecting both spatial and temporal attributes of detected physical objects by analyzing the video.
Section 2 Graph Based Conceptual Modeling at page 402)
These detect spatial and temporal attributes represent a characteristic of the detected object.
Section 2.1 (Spatio-Temporal Modeling over a Sequence of Frames at page 402)
Section 2.3 (An Example of VSDG-Based Modeling) at page 404)

Fig. 4 at page 405;
Section 4 Conclusion at page 408.

The method of claim 33, wherein the plurality of attributes comprises a physical attribute and temporal attribute.
Day discloses detecting both spatial and temporal attributes of detected physical objects by analyzing the video.
Section 2 Graph Based Conceptual Modeling at page 402)
These detect spatial and temporal attributes represent a characteristic of the detected object.
Section 2.1 (Spatio-Temporal Modeling over a Sequence of Frames at page 402)
Section 2.3 (An Example of VSDG-Based Modeling) at page 404)
Section 3.1 (an object-oriented based user’s defined view) at page 404.
Fig. 4 at page 405;
Section 4 Conclusion at page 408.


As per claims 62-64, they are rejected under the same rationale as claims 33 and 54. See above.

	

16/569,169
Day et al. in view of Elazar 20040161133
70
The video system of claim 68, wherein the processor is operable to determine an event by analyzing only attributes of the received attributes.
The user specified queries allow for the retrieval of correspond video clips, and these queries apply only to : (section 4 (conclusion at page 408))
Day discloses conceptual queries (“a new user rule”) that selected and performed on the graphical data model. (section 1 (introduction) at page 402)
The result of the queries disclosed by Day is an identification of an event of the object, such as the examples of relative position of an object, the speed of an object, a basketball being dunked, a basketball being passed, a person walking, or any other spatio-temporal interaction among objects. 
(see 3.2.3 Expressing Queries Using predicate Logic at pages 406-407)

A method of detecting an event from a video, comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Receiving detected attributes of an object, the detected attributes representing attributes of the object previously detected in the video; 
Day discloses detecting both spatial and temporal attributes of detected physical objects by analyzing the video.
Section 2 Graph Based Conceptual Modeling at page 402)
These detect spatial and temporal attributes represent a characteristic of the detected object.
Section 2.1 (Spatio-Temporal Modeling over a Sequence of Frames at page 402)
Section 2.3 (An Example of VSDG-Based Modeling) at page 404)
Section 3.1 (an object-oriented based user’s defined view) at page 404.
Fig. 4 at page 405;
Section 4 Conclusion at page 408.

Receiving an event definition;
The user specified queries allow for the retrieval of correspond video clips: (section 4 (conclusion at page 408))
Day discloses conceptual queries (“a new user rule”) that selected and performed on the graphical data model. (section 1 (introduction) at page 402)
The result of the queries disclosed by Day is an identification of an event of the object, such as the examples of relative position of an object, the speed of an object, a basket ball being dunked, a basketball being passed, a person walking, or any other spatio-temporal interaction among objects. 
(see 3.2.3 Expressing Queries Using predicate Logic at pages 406-407)

Performing an analysis of a combination of at least some of the detected attributes of the object to detect an event of the object that is not one of the detected attributes of the object without reprocessing the video, 
The result of the queries disclosed by Day is an identification of an event of the object, such as the examples of relative position of an object, the speed of an object, a basketball being dunked, a basketball being passed, a person walking, or any other spatio-temporal interaction among objects. 

The user specified queries allow for the retrieval of correspond video clips: (section 4 (conclusion at page 408))

Wherein the combination of at least some of the detected attributes of the object is determined by the received event definition, and 
Day discloses the detected spatial and temporal attributes of detected physical objects as independent of the events identified through the queries of the VSDG model.  (Section 2.3 (AN example of VSDG-Based Modeling at page 404)
(section 1, (introduction) at 402)
(Section 3, (A VSDG-Based Object-Oriented Model) at page 404)
Fig. 3 and 4, and Section 3.2.3 Expressing Queries using predicate logic at page 407.
Day discloses that the spatial and temporal attributes of the detect physical object may be selectively combined (as a subset of the detected attributes) to form a user query, (Section 3.2.3. Expressing Queries Using Predicate Logic at page 406-407)

Wherein the received detected attributes of the object are independent of a selection of the event of the object to be detected such that event definitions may be received that do not require analysis of all of the attributes of the object.  
Day discloses that the event is identified without reprocessing the video.
(Section 1 ( introduction) at page 402)
Day discloses the detected spatial and temporal attributes of detected physical objects as independent of the events identified through the queries of the VSDG model.  (Section 2.3 (AN example of VSDG-Based Modeling at page 404)
(section 1, (introduction) at 402)
(Section 3, (A VSDG-Based Object-Oriented Model) at page 404)
Fig. 3 and 4, and Section 3.2.3 Expressing Queries using predicate logic at page 407.
Day discloses that the spatial and temporal attributes of the detect physical object may be selectively combined (as a subset of the detected attributes) to form a user query, (Section 3.2.3. Expressing Queries Using Predicate Logic at page 406-407)


Wherein the plurality of attributes comprises activity attributes of the object, each activity attribute of the object describing a corresponding activity of the object, the plurality of activity attributes including a first activity attribute of the object and a second activity attribute of the object, and the combination of the at least some of the detected attributes of the object include the first activity attribute and the second attribute.
Elazar teaches tracking first activity attribute and the second activity of the object and identify event of the object. (see Elazar p0033)
It would have been obvious to an artisan at the time of the invention to include Elazar’s teaching with the method of 7,932,923’s method in order to allow user to identify an event with multiple activities.  
74
A method comprising:


Analyzing a video to detect an object;

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Determining attributes of the detected object, at least some of the attributes of the object being determined by analyzing the video; and 
Day discloses detecting both spatial and temporal attributes of detected physical objects by analyzing the video.
Section 2 Graph Based Conceptual Modeling at page 402)

Section 2.1 (Spatio-Temporal Modeling over a Sequence of Frames at page 402)
Section 2.3 (An Example of VSDG-Based Modeling) at page 404)
Section 3.1 (an object-oriented based user’s defined view) at page 404.
Fig. 4 at page 405;
Section 4 Conclusion at page 408.

Transmitting the attributes of the object for subsequent analysis to a system configured to create a user rule that defines an event and configured to identify an event of the object by applying the user rule to at least some of the attributes of the object,
The user specified queries allow for the retrieval of correspond video clips: (section 4 (conclusion at page 408))
Day discloses conceptual queries (“a new user rule”) that selected and performed on the graphical data model. (section 1 (introduction) at page 402)
The result of the queries disclosed by Day is an identification of an event of the object, such as the examples of relative position of an object, the speed of an object, a basket ball being dunked, a basketball being passed, a 
(see 3.2.3 Expressing Queries Using predicate Logic at pages 406-407)

Wherein the attributes of the object are sufficient to allow the subsequent analysis to detect an event of the object of the video that is not one of the attributes of the object,
The result of the queries disclosed by Day is an identification of an event of the object, such as the examples of relative position of an object, the speed of an object, a basketball being dunked, a basketball being passed, a person walking, or any other spatio-temporal interaction among objects. 
(see 3.2.3 Expressing Queries Using predicate Logic at pages 406-407)
The user specified queries allow for the retrieval of correspond video clips: (section 4 (conclusion at page 408))

Wherein the attributes of the object are independent of the event such that events may be defined that do not require analysis of all of the plurality of attributes of the object, and 
Day discloses that the event is identified without reprocessing the video.
(Section 1 ( introduction) at page 402)
Day discloses the detected spatial and temporal attributes of detected physical objects as independent of the events identified through the queries of the VSDG model.  (Section 2.3 
(section 1, (introduction) at 402)
(Section 3, (A VSDG-Based Object-Oriented Model) at page 404)
Fig. 3 and 4, and Section 3.2.3 Expressing Queries using predicate logic at page 407.
Day discloses that the spatial and temporal attributes of the detect physical object may be selectively combined (as a subset of the detected attributes) to form a user query, (Section 3.2.3. Expressing Queries Using Predicate Logic at page 406-407)


Wherein the attributes of the object are sufficient to allow detection of the event of the object without reprocessing the video. 
Day discloses that the event is identified without reprocessing the video.
(Section 1 ( introduction) at page 402)


Wherein the plurality of attributes comprises activity attributes of the object, each activity attribute of the object describing a corresponding activity of the object, the plurality of activity attributes 

It would have been obvious to an artisan at the time of the invention to include Elazar’s 




16/569,169
Day et al. in view of Day et al. in view of Elazar 20040161133
77
The method of claim 74, wherein the attribute are created independently of the subsequent analysis.  
Day discloses the detected spatial and temporal attributes of detected physical objects as independent of the events identified through the queries of the VSDG model.  (Section 2.3 (AN example of VSDG-Based Modeling at page 404)
(section 1, (introduction) at 402)
(Section 3, (A VSDG-Based Object-Oriented Model) at page 404)
Fig. 3 and 4, and Section 3.2.3 Expressing Queries using predicate logic at page 407.
Day discloses that the spatial and temporal attributes of the detect physical object may be 

The method of claim 74, wherein the attributes are sufficient to allow detection of an event that is not one of the determined attributes by analyzing a combination of the attributes.
The user specified queries allow for the retrieval of correspond video clips: (section 4 (conclusion at page 408))
Day discloses conceptual queries (“a new user rule”) that selected and performed on the graphical data model. (section 1 (introduction) at page 402)
The result of the queries disclosed by Day-I is an identification of an event of the object, such as the examples of relative position of an object, the speed of an object, a basket ball being dunked, a basketball being passed, a person walking, or any other spatio-temporal interaction among objects. 
(see 3.2.3 Expressing Queries Using predicate Logic at pages 406-407)
It is noted that Day teaches it is a plurality of attributes that identifies the event and not just one attribute.  

.


Claims 58-60 and 42-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Day et al., “Object Oriented Conceptual Modeling of Video Data” IEEE, 1995, pp. 401-408 in view of Elazar 20040161133 and Courtney US 6,424,370.


16/569,169
Day et al., in view of Courtney US 6,424,370
58
The method of claim 33, wherein the object is located in a store.
Courtney teaches the object is located in a store col. 15, ll 65-col. 16, ll 10; 
59
The method of claim 58, where the object is a person.
Courtney teaches the object is located in a store col. 15, ll 65-col. 16, ll 10;
60
The method of claim 59, wherein the identifying an event comprise identifying one of:  
how long the person stops at a particular in the store, how long the person spends in the store, a length of a line in the store, and how many people are in the store.
Courtney col. 17 ll 10-45; Entrance can determine how many people are in the store.
42
The method of claim 38, wherein the user specified condition is a condition relative a count of a number of instances of the first activity. 
Day page 407 column 2; teaches specified condition is a condition relative.
Courtney teaches counting instances.  (Courtney col. 17 ll 10-45) 



The method of claim 42, wherein the user specified condition requires the count being no more than a first value.
Courtney col. 4, ll 35-55;
44
The method of claim 42, wherein the user specified condition requires that count being exactly equal to a first value.
Day teaches queries set by a user. (see 3.2.2 Temporal Sequence specification, And is conditional Boolean operator)
Day 3.2.2 Temporal Sequence Specification:
First attribute with respect to a first location: person is walking and sometime later (first location; where there is no second person at side walk); second activity attribute of object to with respect to second location; (passes by someone who is sitting on the sidewalk”)
45
The method of claim 42, wherein the user specified condition requires on the count being at least as large as a first value.
Courtney col. 4, ll 25-35;


Claim 61 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Day et al., “Object Oriented Conceptual Modeling of Video Data” IEEE, 1995, pp. 401-408 in view of Elazar 20040161133 and Brodsky 20020141637 


16/569,169
Day et al., in view of Brodsky 20020141637
61
The method of claim 33, wherein the identifying an event comprises identifying a change in a shelf space.
Brodsky teaches identifying a change in a shelf space p0062-p0063;
It would have been obvious to one skilled in the art at the time of invention to include Brodsky’s teaching with Day’s method of detection in order allow user to monitor inventory.



Claims 66, 69, and 72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Day et al., “Object Oriented Conceptual Modeling of Video Data” IEEE, 1995, pp. 401-408 in view of Elazar 20040161133 and Aviv 6,028,626.


16/569,169
Day et al. in view of Aviv 6028626
66
A method comprising:


Retrieving a plurality of first attributes of an object in a video, each first attribute of the object representing a corresponding characteristic of the object;

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Day discloses detecting both spatial and temporal attributes of detected physical objects by analyzing the video.
Section 2 Graph Based Conceptual Modeling at page 402)
These detect spatial and temporal attributes represent a characteristic of the detected object.
Section 2.1 (Spatio-Temporal Modeling over a Sequence of Frames at page 402)
Section 2.3 (An Example of VSDG-Based Modeling) at page 404)
Section 3.1 (an object-oriented based user’s defined view) at page 404.
Fig. 4 at page 405;
Section 4 Conclusion at page 408.

Receiving at least one second attribute detected by a non-video source;
Aviv teaches detecting a non-video source; (see Aviv col. 4, lines 43-63; relating to audio/word recognition)
It would have been obvious to one skilled in the art at the time of invention to include Aviv’s teaching with Day’s method of detection in order have a video and audio analysis system.

Creating a user rule that defines an event, and 
The user specified queries allow for the retrieval of correspond video clips: (section 4 (conclusion at page 408))
Day discloses conceptual queries (“a new user rule”) that selected and performed on the graphical data model. (section 1 (introduction) at page 402)
The result of the queries disclosed by Day is an identification of an event of the object, such as the examples of relative position of an object, the speed of an object, a basket ball being dunked, a basketball being passed, a person walking, or any other spatio-temporal interaction among objects. 


Identifying an event of the object by applying the user rule to at least some of the first attributes of the object and the at least one second attribute, 
The result of the queries disclosed by Day is an identification of an event of the object, such as the examples of relative position of an object, the speed of an object, a basketball being dunked, a basketball being passed, a person walking, or any other spatio-temporal interaction among objects. 
(see 3.2.3 Expressing Queries Using predicate Logic at pages 406-407)
The user specified queries allow for the retrieval of correspond video clips: (section 4 (conclusion at page 408))
Aviv teaches detecting a non-video source; (see Aviv col. 4, lines 43-63; relating to audio/word recognition)


Wherein the event of the object is identified without reprocessing the video, and 
Day discloses that the event is identified without reprocessing the video.
(Section 1 ( introduction) at page 402)



Wherein the event of the object is not one of the plurality of first attributes of the object and the at least one second attribute.
Day discloses the detected spatial and temporal attributes of detected physical objects as independent of the events identified through the queries of the VSDG model.  (Section 2.3 (AN example of VSDG-Based Modeling at page 404)
(section 1, (introduction) at 402)
(Section 3, (A VSDG-Based Object-Oriented Model) at page 404)
Fig. 3 and 4, and Section 3.2.3 Expressing Queries using predicate logic at page 407.
Day discloses that the spatial and temporal attributes of the detect physical object may be selectively combined (as a subset of the detected attributes) to form a user query, (Section 3.2.3. Expressing Queries Using Predicate Logic at page 406-407)
69
The video system of claim 21, wherein the processor is configured to receive at least one first attribute of an object derived from  video source and at least one second attribute detected by a non-video source, and 


It would have been obvious to one skilled in the art at the time of invention to include Aviv’s teaching with Day’s method of 

.

Claim 75 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Day et al., “Object Oriented Conceptual Modeling of Video Data” IEEE, 1995, pp. 401-408 in view of Elazar 20040161133 and Crabtree et al. 7,319,479.


16/569,169
Day et al.  in view of Crabtree et al 7319479
75
The method of claim 74, further comprising: obtaining the video with a video capture apparatus. 
It is inherent that the video clip is obtained from a capture apparatus.  The result of the queries disclosed by Day is an identification of an event of the object, such as the examples of relative position of an object, the speed of an object, a basketball being dunked, a basketball being passed, a person walking, or any other spatio-temporal interaction among objects. 
(see 3.2.3 Expressing Queries Using predicate Logic at pages 406-407)

Crabtree teaches the video is capture by a video camera (see Crabtree fig. 1, items 110;)
It would have been obvious to one skilled in the art at the time of invention to include Crabtree’s teaching with Day’s method of detection in order allow user to examine surveillance video.



Claims 76 and 79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Day et al., “Object Oriented Conceptual Modeling of Video Data” IEEE, 1995, pp. 401-408 in view of Elazar 20040161133 and Kuperstein US Patent 6,128,398.


16/569,169
Day et al.  in view of Kuperstein US Patent 6,128,398
76
The method of claim 74, further comprising transmitting over a network the attributes for subsequent analysis.
Kuperstein teaches transmitting over network (see Kuperstein col. 14, lines 12-27 and Fig 7: An I/O Unit 108 and 112)
It would have been obvious to one skilled in the art a the time of the invention to have 

The method of claim 74, wherein the attribute are determined at a first location transmitted over a communication channel without detection of an event at the first location.
Kuperstein teaches transmitting over network (see Kuperstein col. 14, lines 12-27 and Fig 7: An I/O Unit 108 and 112)
It would have been obvious to one skilled in the art a the time of the invention to have introduced Kuperstein’s method for transmitting to a remote server to Day to allow user to have centralized monitoring system.


Response to Arguments
Applicant's arguments filed 11/23/20 regarding declaration have been fully considered but they are not persuasive. 
It is a general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. See MPEP 1414 II B 
In the Declaration filed on 9/12/19, the applicant only stated “an error based on scope of claims, including the failure its present narrower claims.” The statement fails to identify a single word, phrase, or expression that narrows the original claim.  

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENG KE whose telephone number is (571)272-4062.  The examiner can normally be reached on M-F 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 5712723744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PENG . KE

Art Unit 3992
/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        



Conferees:

/WHW/Primary Examiner, Art Unit 3992                                                                                                                                                                                                 
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992